—Appeal from an order of the Family Court of Sullivan County (Ledina, J.), entered August 2, 2000, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to, inter alia, extend the child’s placement for a period of 12 months.
By order entered September 9, 1997, respondent’s six-year-old child was adjudicated to be a neglected child and was placed in petitioner’s custody for an initial period of 12 months. The placement was extended on two subsequent occasions and, in February 2000, petitioner again sought to extend the placement of the child upon the grounds that the child continues to require a high degree of therapeutic care and that efforts to reunite him with respondent have been unsuccessful. Following a hearing, Family Court granted the application and extended the child’s placement with petitioner for an additional period of 12 months. Family Court also ordered that petitioner undertake reasonable efforts to encourage and strengthen the relationship between the child and respondent. Respondent appeals.
The order presently at issue expired by its own terms on April 2, 2001. Obviously, any corrective measures this Court may take could have no practical effect and the appeal is accordingly moot (see, Matter of Michael OO., 267 AD2d 638; *693Matter of Jamie EE., 232 AD2d 761). We therefore dismiss the appeal as moot.
Cardona, P. J., Mercure, Crew III, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.